

EXHIBIT 99.1


ex991livanova1q19prel_image1.jpg [ex991livanova1q19prel_image1.jpg]
NEWS RELEASE
LivaNova Reports Preliminary Unaudited First Quarter 2019
Revenue Results


London, April 5, 2019 – LivaNova PLC (NASDAQ:LIVN), a market-leading medical
technology company, today announced preliminary unaudited revenue results for
the quarter ended March 31, 2019.
Preliminary First Quarter 2019 Results
The Company expects worldwide sales from continuing operations for the first
quarter 2019 to be approximately $251 million, flat on a reported basis and an
increase of 4.0 percent on a constant-currency basis compared to the first
quarter of 2018. Neuromodulation sales are anticipated to be $94 million, up 0.6
percent on a reported basis and an increase of 2.1 percent for the first quarter
of 2019 compared to the same period last year. Cardiovascular sales are expected
to be $155 million, down 0.5 percent on a reported basis and an increase of 5.1
percent for first quarter 2019 as compared to the same period last year. In
Cardiovascular, LivaNova ended a previously disclosed third-party distribution
agreement on January 1, 2019 that accounted for $8 million in sales in the first
quarter of 2018 and is located in Cardiopulmonary within the Rest of World
region. The following table highlights expected worldwide sales for the first
quarter of 2019 by business:
$ in millions
 
Three months ended
March 31
As Reported
Constant Currency
Business/Product Line
 
2019
 
2018
% Change
% Change
Cardiopulmonary
$
121.5
$
125.1
(2.9%)
2.5%
Heart Valves
 
25.6
 
31.0
(17.5%)
(11.4%)
ACS
 
8.2
 
-
N/A
N/A
Cardiovascular
 
155.4
 
156.2
(0.5%)
5.1%
Neuromodulation
 
94.4
 
93.8
0.6%
2.1%
Other
 
0.6
 
0.4
N/A
N/A
Total Net Sales
$
250.5
$
250.4
0.0%
4.0%



•
Note: Numbers may not add up precisely due to rounding. Constant-currency %
change is considered a non-GAAP metric. Constant-currency growth accounts for
the impact from fluctuations in the various currencies in which the Company
operates as compared to reported growth.





1



--------------------------------------------------------------------------------




The Neuromodulation business experienced unexpected weakness in the U.S. market
due to a combination of factors, including competitive dynamics and salesforce
turnover. Softness in Perceval sales coupled with continued declines in overall
heart valve sales negatively impacted the Cardiovascular business during the
quarter.
"While our Europe and Rest of World regions continued to grow above plan, I am
disappointed by our execution in the quarter in light of the changing
competitive environment within the U.S. in our Neuromodulation and Heart Valves
businesses,” said Damien McDonald, Chief Executive Officer of LivaNova. “We
believe we can address these challenges and remain committed to our strategy to
drive sales, build global capabilities and establish a strong product portfolio.
We believe these efforts will serve the needs of our customers and patients to
create quality, long-term value for our shareholders."


2019 Guidance and Financial Outlook
LivaNova is currently reviewing its 2019 guidance and will provide updates and
report its full financial results for first quarter 2019 in connection with its
earnings call on Wednesday, May 1.


Note Regarding Preliminary Results
The financial results presented in this release are preliminary and may change.
This preliminary financial information includes calculations or figures that
have been prepared internally by management and have not been reviewed or
audited by our independent registered public accounting firm. There can be no
assurance that the Company’s actual results for the periods presented herein
will not differ from the preliminary financial data presented herein and such
changes could be material. This preliminary financial data should not be viewed
as a substitute for full financial statements prepared in accordance with GAAP
and is not necessarily indicative of the results to be achieved for any future
periods.


Webcast and Conference Call Instructions
The Company will host a live audio webcast for interested parties commencing at
1 p.m. London time (8 a.m. Eastern Time) on Wednesday, May 1 that will be
accessible through the Investor Relations section of the LivaNova corporate
website at www.livanova.com. To listen to the


2



--------------------------------------------------------------------------------




conference call live by telephone, dial (844) 601-5111 (if dialing from within
the U.S.) or (647) 253-8650 (if dialing from outside the U.S.). The conference
ID is 7264769.
Within 24 hours of the webcast, a replay will be available under the "News &
Events / Events & Presentations" section of the Investor Relations portion of
the LivaNova website, where it will be archived and accessible for approximately
12 months.


About LivaNova
LivaNova PLC is a global medical technology company built on nearly five decades
of experience and a relentless commitment to improve the lives of patients
around the world. LivaNova’s advanced technologies and breakthrough treatments
provide meaningful solutions for the benefit of patients, healthcare
professionals and healthcare systems. Headquartered in London, LivaNova has a
presence in more than 100 countries worldwide. The Company currently employs
approximately 4,000 employees. LivaNova operates as two businesses:
Cardiovascular and Neuromodulation, with operating headquarters in Mirandola
(Italy) and Houston (U.S.), respectively.
For more information, please visit www.livanova.com.


Use of Non-GAAP Financial Measures
In this press release, management has disclosed financial measurements that
present financial information not necessarily in accordance with GAAP. Company
management uses these measurements as aids in monitoring the Company’s ongoing
financial performance from quarter to quarter and year to year on a regular
basis and for benchmarking against other medical technology companies. Non-GAAP
financial measures used by the Company may be calculated differently from, and
therefore may not be comparable to, similarly titled measures used by other
companies. These non-GAAP financial measures should be considered along with,
but not as alternatives to, the operating performance measure as prescribed by
GAAP.
Unless otherwise noted, all sales growth rates in this release reflect
comparable, constant-currency growth. Management believes that referring to
comparable, constant-currency growth is the most useful way to evaluate the
sales performance of LivaNova and to compare the sales performance of current
periods to prior periods on a consistent basis. Constant-currency growth, a
non-GAAP financial measure, measures the change in sales between current and
prior-year periods using average exchange rates in effect during the applicable
prior-year period.


3



--------------------------------------------------------------------------------




LivaNova calculates forward-looking non-GAAP financial measures based on
internal forecasts that omit certain amounts that would be included in GAAP
financial measures. For example, forward-looking net sales growth projections
are estimated on a constant-currency basis and exclude the impact of foreign
currency fluctuations. Forward-looking non-GAAP adjusted tax rate and adjusted
diluted earnings per share guidance exclude other items such as, but not limited
to, changes in fair value of contingent consideration arrangements, asset
impairment charges and product remediation costs that would be included in
comparable GAAP financial measures. The most directly comparable GAAP measure
for constant-currency net sales are net sales.


Furthermore, adjusted financial measures allow investors to evaluate the
Company’s core performance for different periods on a more comparable and
consistent basis, and with other entities in the medical technology industry by
adjusting for items that are not related to the ongoing operations of the
Company or incurred in the ordinary course of business.


Safe Harbor Statement
This news release contains forward-looking statements within the meaning of
Section 27A of the United States Securities Act of 1933, as amended, and Section
21E of the United States Securities Exchange Act of 1934, as amended.
Forward-looking statements are not historical facts but are based on certain
assumptions of management and describe LivaNova’s future plans, strategies and
expectations. Forward-looking statements can generally be identified by the use
of forward-looking terminology, including, but not limited to, "may," “could,”
“seek,” “guidance,” “predict,” “potential,” “likely,” "believe," "will,"
"expect," "anticipate," "estimate," "plan," "intend," "forecast," or variations
of these terms and similar expressions, or the negative of these terms or
similar expressions. Forward-looking statements contained in this news release
are based on information presently available to LivaNova and assumptions that
LivaNova believes to be reasonable, but are inherently uncertain. As a result,
LivaNova’s actual results, performance or achievements may differ materially
from those expressed or implied by these forward-looking statements, which are
not guarantees of future performance or actions that may be taken by LivaNova
and involve known and unknown risks, uncertainties and other factors that may be
beyond LivaNova’s control. You should carefully consider the risks and
uncertainties that affect LivaNova, including those described in the “Risk
Factors” section of LivaNova’s most recent Annual Reports on Form 10-K and other
documents filed from time to time with the United States Securities and Exchange
Commission.


4



--------------------------------------------------------------------------------




All information in this news release is as of the date of its release. LivaNova
does not undertake or assume any obligation to update publicly any of the
forward-looking statements in this news release to reflect actual results, new
information or future events, changes in assumptions or changes in other factors
affecting forward-looking statements, except to the extent required by
applicable law. If we update one or more forward-looking statements, no
inference should be drawn that we will make additional updates with respect to
those or other forward-looking statements. We caution you not to place undue
reliance on any forward-looking statements, which are made only as of the date
of this news release.


LivaNova PLC Investor Relations and Media


Melissa Farina, +1 (281) 228-7262
Vice President, Investor Relations
InvestorRelations@livanova.com


Deanna Wilke, +1 (281) 727-2764
Director, Corporate Communications
Corporate.Communications@livanova.com


###


5



--------------------------------------------------------------------------------






ex991livanova1q19prel_image3.gif [ex991livanova1q19prel_image3.gif]


6

